

Exhibit 10.1

 
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER,
PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS. THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER
AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER, PLEDGE OR HYPOTHECATION OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED HEREBY.
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
of
TRUECAR INC.


Dated as of October 1, 2011
Void after the date specified in Section 8
No. 2011-W1
Warrant to Purchase
up to 6,347,125 Shares of
Common Stock
(subject to adjustment)

 
THIS CERTIFIES THAT, for value received, DealerTrack Data Services, Inc., or its
registered assigns (the “Holder”), is entitled, subject to the provisions and
upon the terms and conditions set forth herein, to purchase from TrueCar, Inc.,
a Delaware corporation (the “Company”), shares of the Company’s Common Stock,
$0.0001 par value per share (the “Shares”), in the amounts, at such times and at
the price per share set forth in Section 1.  The term “Warrant” as used herein
shall include this Warrant and any warrants delivered in substitution or
exchange therefor as provided herein.  This Warrant is issued in connection with
the transactions described in the Agreement and Plan of Merger dated as of
August 19, 2011, by and among the Company, the Holder and certain other parties,
as may be amended from time to time (the “Agreement”).
 
The following is a statement of the rights of the Holder and the conditions to
which this Warrant is subject, and to which Holder, by acceptance of this
Warrant, agrees:
 
1. Number and Price of Shares; Exercise Period.
 
(a) Number of Shares. Subject to any previous exercise of the Warrant, the
Holder shall have the right to purchase up to 6,347,125 Shares.
 
(b) Exercise Price. The exercise price per Share shall be $5.30 (the “Exercise
Price”).
 
(c) Exercise Period. This Warrant shall be exercisable, in whole or in part,
prior to (or in connection with) the expiration of this Warrant as set forth in
Section 8.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Exercise of the Warrant.
 
(a) Exercise. The purchase rights represented by this Warrant may be exercised
at the election of the Holder, in whole or in part (such number being subject to
adjustment as provided in Section 6), in accordance with Section 1, by:
 
(i) the tender to the Company at its principal office (or such other office or
agency as the Company may designate) of a notice of exercise in the form of
Exhibit A (the “Notice of Exercise”), duly completed and executed by or on
behalf of the Holder, together with the surrender of this Warrant; and
 
(ii) the payment to the Company of an amount equal to (x) the Exercise Price
multiplied by (y) the number of Shares being purchased, by wire transfer or
certified, cashier’s or other check acceptable to the Company and payable to the
order of the Company.
 
(b) Net Issue Exercise. In lieu of exercising this Warrant pursuant to
Section 2(a)(ii), if the fair market value of one Share is greater than the
Exercise Price (at the date of calculation as set forth below), the Holder may
elect to receive a number of Shares equal to the value of this Warrant (or of
any portion of this Warrant being canceled) by surrender of this Warrant at the
principal office of the Company (or such other office or agency as the Company
may designate) together with a properly completed and executed Notice of
Exercise reflecting such election, in which event the Company shall issue to the
Holder that number of Shares computed using the following formula:
 
X
=
Y (A – B)
A

 
Where:
 

 
X       = 
The number of Shares to be issued to the Holder

 

 
Y       =
The number of Shares purchasable under this Warrant or, if only a portion of the
Warrant is being exercised, the portion of the Warrant being canceled (at the
date of such calculation)

 

 
A      =  
The fair market value of one Share (at the date of such calculation)

 

 
B      =
The Exercise Price (as adjusted to the date of such calculation)

 
For purposes of the calculation above, the fair market value of one Share shall
be determined by the Board of Directors of the Company, acting in good faith,
after consultation with an independent financial advisor, and consistent with
the valuation used to determine the value of the Company’s shares of common
stock for other purposes (i.e., setting the strike price of stock options);
provided, however, that: if the Warrant is exercised in connection with the
Company’s initial public offering of common stock, the fair market value per
Share shall be the per share offering price to the public of the Company’s
initial public offering.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c) Stock Certificates. The rights under this Warrant shall be deemed to have
been exercised and the Shares issuable upon such exercise shall be deemed to
have been issued immediately prior to the close of business on the date this
Warrant is exercised in accordance with its terms, and the person entitled to
receive the Shares issuable upon such exercise shall be treated for all purposes
as the holder of record of such Shares as of the close of business on such date.
As promptly as reasonably practicable on or after such date and in any event
within 10 business days, the Company shall issue and deliver to the person or
persons entitled to receive the same a certificate or certificates for that
number of shares issuable upon such exercise. In the event that the rights under
this Warrant are exercised in part and have not expired, the Company shall
execute and deliver a new Warrant (with the same terms as set forth in this
Warrant) reflecting the number of Shares that remain subject to this Warrant.
 
(d) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of the rights under this
Warrant. In lieu of such fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.
 
(e) Conditional Exercise. The Holder may exercise this Warrant conditioned upon
(and effective immediately prior to) consummation of any transaction that would
cause the expiration of this Warrant pursuant to Section 8 by so indicating in
the notice of exercise.
 
(f) Reservation of Stock. The Company agrees that during the term the rights
under this Warrant are exercisable the Company shall reserve and keep available
from its authorized and unissued shares of common stock for the purpose of
effecting the exercise of this Warrant such number of shares as shall from time
to time be sufficient to effect the exercise of the rights under this Warrant;
and if at any time the number of authorized but unissued shares of common stock
shall not be sufficient for purposes of the exercise of this Warrant in
accordance with its terms, without limitation of such other remedies as may be
available to the Holder, the Company will use its best efforts to take such
corporate action as may be necessary to increase its authorized and unissued
shares of its common stock to a number of shares as shall be sufficient for such
purposes.
 
3. Replacement of the Warrant. Subject to the receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at the expense of the Holder shall execute and deliver, in lieu of
this Warrant, a new warrant of like tenor and amount.
 
4. Transfer of the Warrant.
 
(a) Warrant Register. The Company shall maintain a register (the “Warrant
Register”) containing the name and address of the Holder or Holders. Until this
Warrant is transferred on the Warrant Register in accordance herewith, the
Company may treat the Holder as shown on the Warrant Register as the absolute
owner of this Warrant for all purposes, notwithstanding any notice to the
contrary. Any Holder of this Warrant (or of any portion of this Warrant) may
change its address as shown on the Warrant Register by written notice to the
Company requesting a change.
 
(b) Warrant Agent. The Company may appoint an agent for the purpose of
maintaining the Warrant Register referred to in Section 4(a), issuing the Shares
or other securities then issuable upon the exercise of the rights under this
Warrant, exchanging this Warrant, replacing this Warrant or conducting related
activities.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c) Transferability of the Warrant. Subject to the provisions of this Warrant
with respect to compliance with the Securities Act of 1933, as amended (the
“Securities Act”) and limitations on assignments and transfers, including
without limitation compliance with the restrictions on transfer set forth in
Section 5, title to this Warrant may be transferred by endorsement (by the
transferor and the transferee executing the assignment form attached as
Exhibit B (the “Assignment Form”)) and delivery in the same manner as a
negotiable instrument transferable by endorsement and delivery.
 
(d) Exchange of the Warrant upon a Transfer. On surrender of this Warrant (and a
properly endorsed Assignment Form) for exchange, subject to the provisions of
this Warrant with respect to compliance with the Securities Act and limitations
on assignments and transfers, the Company shall issue to or on the order of the
Holder a new warrant or warrants of like tenor, in the name of the Holder or as
the Holder (on payment by the Holder of any applicable transfer taxes) may
direct, for the number of shares issuable upon exercise hereof, and the Company
shall register any such transfer upon the Warrant Register. This Warrant (and
the securities issuable upon exercise of the rights under this Warrant) must be
surrendered to the Company or its warrant or transfer agent, as applicable, as a
condition precedent to the sale, pledge, hypothecation or other transfer of any
interest in any of the securities represented hereby.
 
(e) Minimum Transfer. This Warrant may not be transferred in part unless such
transfer is to a transferee who, pursuant to such transfer, receives the right
to purchase at least 634,712 Shares hereunder (as adjusted from time to time in
accordance with Section 6).
 
(f) Taxes. In no event shall the Company be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of any
certificate in a name other than that of the Holder, and the Company shall not
be required to issue or deliver any such certificate unless and until the person
or persons requesting the issue thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or is not payable.
 
5. Restrictions on Transfer of the Warrant and Shares; Compliance with
Securities Laws. By acceptance of this Warrant, the Holder agrees to comply with
the following:
 
(a) Restrictions on Transfers. Subject to Section 5(b), this Warrant may not be
transferred or assigned in whole or in part without compliance with the terms of
this Section 5(a) (except in the case of a Permitted Transfer), and any attempt
by Holder to transfer or assign any rights, duties or obligations that arise
under this Warrant without such permission shall be void. Any transfer of this
Warrant or the Shares (the “Securities”) must be in compliance with all
applicable federal and state securities laws. Except in the case of a Permitted
Transfer, the Holder agrees not to make any sale, assignment, transfer, pledge
or other disposition of all or any portion of the Securities, or any beneficial
interest therein, unless and until the transferee thereof has agreed in writing
for the benefit of the Company to take and hold such Securities subject to, and
to be bound by, the terms and conditions set forth in this Warrant to the same
extent as if the transferee were the original Holder hereunder, and
 
(i) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement, or
 
 
-4-

--------------------------------------------------------------------------------

 
 
(ii) (A) such Holder shall have given prior written notice to the Company of
such Holder’s intention to make such disposition and shall have furnished the
Company with a description in reasonable detail of the manner and circumstances
of the proposed disposition, (B) the transferee shall have confirmed to the
reasonable satisfaction of the Company in writing, substantially in the form of
Exhibit A-1, that the Securities are being acquired (i) solely for the
transferee’s own account and not as a nominee for any other party, (ii) for
investment and (iii) not with a view toward distribution or resale, and shall
have confirmed such other matters related thereto as may be reasonably requested
by the Company, and (C) (other than in the case of transfers among affiliated
entities) such Holder shall have furnished the Company, at the Holder’s expense,
with an opinion of counsel, reasonably satisfactory to the Company, to the
effect that such disposition will not require registration of such Securities
under the Securities Act, whereupon such Holder shall be entitled to transfer
such Securities in accordance with the terms of the notice delivered by the
Holder to the Company.
 
(b) Permitted Transfers. Permitted transfers include (i) a transfer not
involving a change in beneficial ownership, or (ii) transactions involving the
distribution without consideration of Securities by any Holder to a parent,
subsidiary or other affiliate of a Holder, or (iii) a transfer resulting from a
merger or consolidation of the Holder into another person or the sale of all or
substantially all of the assets of Holder to another person; provided, that in
each case the transferee has agreed in writing for the benefit of the Company to
take and hold such Securities subject to, and to be bound by, the terms and
conditions set forth in this Warrant to the same extent as if the transferee
were the original Holder hereunder; and provided, further, that in each of (i)
or (ii), the Holder shall have given written notice to the Company of the
Holder’s intention to effect such disposition and shall have furnished the
Company with a description in reasonable detail of the manner and circumstances
of the proposed disposition (each of the foregoing, a “Permitted Transfer”).
 
(c) Investment Representation Statement. Unless the purchase rights under this
Warrant are exercised pursuant to an effective registration statement under the
Securities Act that includes the Shares with respect to which the Warrant was
exercised, it shall be a condition to any exercise of the purchase rights under
this Warrant that the Holder shall have confirmed to the reasonable satisfaction
of the Company in writing, substantially in the form of Exhibit A-1, that the
Shares so purchased are being acquired solely for the Holder’s own account and
not as a nominee for any other party, for investment and not with a view toward
distribution or resale in violation of the Securities Act, and that the Holder
shall have confirmed such other matters related to compliance with applicable
securities laws as may be reasonably requested by the Company.
 
(d) Securities Law Legend. The Securities shall (unless otherwise permitted by
the provisions of this Warrant) be stamped or imprinted with a legend
substantially similar to the following (in addition to any legend required by
state securities laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS. THIS CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS
TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER, PLEDGE OR
HYPOTHECATION OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED HEREBY.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(e) Market Stand-off Legend. The Shares issued upon exercise hereof shall also
be stamped or imprinted with a legend in substantially the following form:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC
OFFERING, AS SET FORTH IN THE WARRANT PURSUANT TO WHICH THESE SHARES WERE
ISSUED, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
(f) Instructions Regarding Transfer Restrictions. The Holder consents to the
Company making a notation on its records and giving instructions to any transfer
agent in order to implement the restrictions on transfer established in this
Section 5.
 
(g) Removal of Legend. The legend referring to federal and state securities laws
identified in Section 5(d) stamped on a certificate evidencing the Shares and
the stock transfer instructions and record notations with respect to such
securities shall be removed and the Company shall issue a certificate without
such legend to the holder of such securities if (i) such securities are
registered under the Securities Act, or (ii) such holder provides the Company
with an opinion of counsel reasonably acceptable to the Company to the effect
that a sale or transfer of such securities may be made without registration or
qualification under the Securities Act or other applicable securities laws.
 
6. Adjustments. Subject to the expiration of this Warrant pursuant to Section 8,
the number and kind of shares purchasable hereunder and the Exercise Price
therefor are subject to adjustment from time to time, as follows:
 
(a) Merger or Reorganization. If at any time there shall be any reorganization,
recapitalization, merger, consolidation or a Liquidation Event (as described in
Section 7(c)(i)) (each, a “Reorganization”) involving the Company (other than as
otherwise provided for herein or as would cause the expiration of this Warrant
under Section 8) in which shares of the Company’s stock are converted into or
exchanged for securities, cash or other property, then, as a part of such
Reorganization, lawful provision shall be made so that the Holder shall
thereafter be entitled to receive upon exercise of this Warrant, the kind and
amount of securities, cash or other property of the successor corporation
resulting from such Reorganization, equivalent in value to that which a holder
of the Shares deliverable upon exercise of this Warrant would have been entitled
in such Reorganization if the right to purchase the Shares hereunder had been
exercised immediately prior to such Reorganization. In any such case,
appropriate adjustment (as determined in good faith by the Board of Directors of
the successor corporation) shall be made in the application of the provisions of
this Warrant with respect to the rights and interests of the Holder after such
Reorganization to the end that the provisions of this Warrant shall be
applicable after the event, as near as reasonably may be, in relation to any
shares or other securities deliverable after that event upon the exercise of
this Warrant.
 
(b) Reclassification of Shares. If the securities issuable upon exercise of this
Warrant are changed into the same or a different number of securities of any
other class or classes by reclassification, capital reorganization or otherwise
(other than as otherwise provided for herein) (a “Reclassification”), then, in
any such event, in lieu of the number of Shares which the Holder would otherwise
have been entitled to receive, the Holder shall have the right thereafter to
exercise this Warrant for a number of shares of such other class or classes of
stock that a holder of the number of securities deliverable upon exercise of
this Warrant immediately before that change would have been entitled to receive
in such Reclassification, all subject to further adjustment as provided herein
with respect to such other shares.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c) Subdivisions and Combinations. In the event that the outstanding shares of
common stock are subdivided (by stock split, by payment of a stock dividend or
otherwise) into a greater number of shares of such securities, the number of
Shares issuable upon exercise of the rights under this Warrant immediately prior
to such subdivision shall, concurrently with the effectiveness of such
subdivision, be proportionately increased, and the Exercise Price shall be
proportionately decreased, and in the event that the outstanding shares of
common stock are combined (by reclassification or otherwise) into a lesser
number of shares of such securities, the number of Shares issuable upon exercise
of the rights under this Warrant immediately prior to such combination shall,
concurrently with the effectiveness of such combination, be proportionately
decreased, and the Exercise Price shall be proportionately increased.
 
(d) Notice of Adjustments. Upon any adjustment in accordance with this
Section 6, the Company shall give notice thereof to the Holder, which notice
shall state the event giving rise to the adjustment, the Exercise Price as
adjusted and the number of securities or other property purchasable upon the
exercise of the rights under this Warrant, setting forth in reasonable detail
the method of calculation of each. The Company shall, upon the written request
of any Holder, furnish or cause to be furnished to such Holder a certificate
setting forth (i) such adjustments, (ii) the Exercise Price at the time in
effect and (iii) the number of securities and the amount, if any, of other
property that at the time would be received upon exercise of this Warrant.
 
7. Notification of Certain Events.
 
(a) Dividend or Distribution. Prior to the expiration of this Warrant pursuant
to Section 8, in the event that the Company shall authorize the issuance of any
dividend or other distribution on the capital stock of the Company (other than
(i) dividends or distributions otherwise provided for in Section 6,
(ii) repurchases of common stock issued to or held by employees, officers,
directors or consultants of the Company or its subsidiaries upon termination of
their employment or services pursuant to agreements providing for the right of
said repurchase; (iii) repurchases of common stock issued to or held by
employees, officers, directors or consultants of the Company or its subsidiaries
pursuant to rights of first refusal or first offer contained in agreements
providing for such rights; or (iv) repurchases of capital stock of the Company
in connection with the settlement of disputes with any stockholder), whether in
cash, property, stock or other securities, the Company shall send to the Holder
of this Warrant at least fifteen (15) days prior written notice of the date on
which a record shall be taken for any such dividend or distribution.
 
(b) Initial Public Offering. Prior to the expiration of this Warrant pursuant to
Section 8, in the event the Company files a registration statement under the
Securities Act for a firm commitment underwritten initial public offering of the
Company’s Common Stock (the “Initial Public Offering”), the Company shall send
to the Holder of this Warrant written notice on or between five (5) days in
advance of, or one (1) day after, such filing.
 
(c) Liquidation Event. Prior to the expiration of this Warrant pursuant to
Section 8, in the event that the Company shall authorize:
 
 
-7-

--------------------------------------------------------------------------------

 
 
(i) the liquidation, dissolution or winding up of the Company, either voluntary
or involuntary, and shall be deemed to be occasioned by, or to include,
(a) (1) the acquisition of the Company by another entity by means of any
transaction or series of related transactions to which the Company or a
subsidiary is party other than a transaction or series of transactions in which
the holders of the voting securities of the Company outstanding immediately
prior to such transaction continue to retain (either by such voting securities
remaining outstanding or by such voting securities being converted into voting
securities of the surviving entity), as a result of voting securities in the
Company held by such holders prior to such transaction, at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such transaction
or series of transactions (excluding, in all cases, sales of equity securities
primarily for capital raising purposes); and (2) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power is transferred (excluding
transaction or series of transactions primarily for bona fide capital raising
purposes in which cash is received by the Company or any successor or
indebtedness of the Company is cancelled or converted or a combination thereof);
and (b) a sale, lease, exclusive license or other conveyance of all or
substantially all of the assets of the Company or a subsidiary by means of any
transaction or series of related transactions involving the Company or a
subsidiary (other than transfers of assets between the Company and its wholly
owned subsidiaries) (any of the foregoing, a “Liquidation Event”); or
 
(ii) any transaction resulting in the expiration of this Warrant pursuant to
Section 8(b);
 
the Company shall send to the Holder of this Warrant at least fifteen (15) days
prior written notice of the expected effective date or termination date, as
applicable, of any such event.
 
(d) Waiver of Notice Provisions. The notice provisions set forth in this
Section 7 may be shortened or waived prospectively or retrospectively by the
consent of the Holder of this Warrant.
 
8. Expiration of the Warrant. This Warrant shall expire and shall no longer be
exercisable as of the earliest of:
 
(a) 5:00 p.m., Pacific time, on the one (1) year anniversary of the date of this
Warrant;
 
(b) a transaction or series of related transactions pursuant to which the
Company issues and sells shares of its capital stock for aggregate gross
proceeds of at least $60,000,000 primarily for capital raising purposes; or
 
(c) 5:00 p.m., Pacific time, on the date that is fifteen (15) days after the
filing of a registration statement for the Initial Public Offering; provided,
however, that if the Company has received prior to such date the Holder’s Notice
of Exercise electing to conditionally exercise pursuant to Section 2(e), this
Warrant shall instead expire upon the earlier of (i) immediately prior to the
closing of the Initial Public Offering, or (ii) thirty (30) days after the
withdrawal of the Company’s registration statement for the Initial Public
Offering.
 
9. No Rights as a Stockholder. Nothing contained herein shall entitle the Holder
to any rights as a stockholder of the Company or to be deemed the holder of any
securities that may at any time be issuable on the exercise of the rights
hereunder for any purpose nor shall anything contained herein be construed to
confer upon the Holder, as such, any right to vote for the election of directors
or upon any matter submitted to stockholders at any meeting thereof, or to give
or withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value or change of
stock to no par value, consolidation, merger, conveyance or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
any other rights of a stockholder of the Company until the rights under the
Warrant shall have been exercised and the Shares purchasable upon exercise of
the rights hereunder shall have become deliverable as provided herein.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10. Market Stand-off. The Holder of this Warrant hereby agrees that such Holder
shall not sell or otherwise transfer, make any short sale of, grant any option
for the purchase of, or enter into any hedging or similar transaction with the
same economic effect as a sale, of any common stock (or other securities) of the
Company held by the Holder (other than those included in the registration)
during the one hundred eighty (180) day period following the effective date of
the registration statement for the Company’s initial public offering filed under
the Securities Act, provided that all officers and directors of the Company and
holders of at least one percent (1%) of the Company’s voting securities are
bound by and have entered into similar agreements. The obligations described in
this section shall not apply to a registration relating solely to employee
benefit plans on Form S-l or Form S-8 or similar forms that may be promulgated
in the future, or a registration relating solely to a transaction on Form S-4 or
similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions and may stamp each certificate with a legend as
substantially set forth in Section 5(e) with respect to the shares of common
stock (or other securities) subject to the foregoing restriction until the end
of such one hundred eighty (180) day (or other) period.  The Holder agrees to
execute a market stand-off agreement with the underwriters in the offering in
customary form consistent with the provisions of this section.
 
11. Representations and Warranties
 
(a) Of the Holder. By acceptance of this Warrant, the Holder represents and
warrants to the Company as follows:
 
(i) No Registration. The Holder understands that the Securities have not been,
and will not be, except as provided in the Company’s Amended and Restated
Investors’ Rights Agreement in existence as of the date hereof, as may be
amended from time to time (the “Investors’ Rights Agreement”), registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Holder’s representations as expressed herein or otherwise made pursuant
hereto.
 
(ii) Investment Intent. The Holder is acquiring the Securities for investment
for its own account, not as a nominee or agent, and not with a view to, or for
resale in connection with, any distribution thereof in violation of the
Securities Act. The Holder has no present intention of selling, granting any
participation in, or otherwise distributing the Securities, nor does it have any
contract, undertaking, agreement or arrangement for the same.
 
(iii) Speculative Nature of Investment. The Holder understands and acknowledges
that its investment in the Company is highly speculative and involves
substantial risks. The Holder can bear the economic risk of its investment and
is able, without impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.
 
(iv) Accredited Investor. The Holder is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission and agrees to submit to the Company such further assurances of such
status as may be reasonably requested by the Company.
 
(v) Residency. The residency of the Holder (or, in the case of a partnership or
corporation, such entity’s principal place of business) is correctly set forth
on the signature page hereto.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(vi) Restrictions on Resales. The Holder acknowledges that the Securities must
be held indefinitely unless subsequently registered under the Securities Act or
an exemption from such registration is available. The Holder is aware of the
provisions of Rule 144 promulgated under the Securities Act, which permit resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, which may include, among other things, the availability of
certain current public information about the Company; the resale occurring not
less than a specified period after a party has purchased and paid for the
security to be sold; the number of shares being sold during any three-month
period not exceeding specified limitations; the sale being effected through a
“broker’s transaction,” a transaction directly with a “market maker” or a
“riskless principal transaction” (as those terms are defined in the Securities
Act or the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder); and the filing of a Form 144 notice, if
applicable. The Holder acknowledges and understands that the Company may not be
satisfying the current public information requirement of Rule 144 at the time
the Holder wishes to sell the Securities and that, in such event, the Holder may
be precluded from selling the Securities under Rule 144 even if the other
applicable requirements of Rule 144 have been satisfied. The Holder acknowledges
that, in the event the applicable requirements of Rule 144 are not met,
registration under the Securities Act or an exemption from registration will be
required for any disposition of the Securities.
 
(vii) No Public Market. The Holder understands and acknowledges that no public
market now exists for any of the securities issued by the Company and that the
Company has made no assurances that a public market will ever exist for the
Company’s securities.
 
(viii) Brokers and Finders. Other than Evercore Group L.L.C., the Holder has not
engaged any brokers, finders or agents in connection with the Securities.  The
Company has not incurred nor will incur, directly or indirectly, as a result of
any action taken by the Holder, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with the Securities.
 
(ix) Legal Counsel. The Holder has had the opportunity to review this Warrant,
the exhibits and schedules attached hereto and the transactions contemplated by
this Warrant with its own legal counsel. The Holder is not relying on any
statements or representations of the Company or its agents for legal advice with
respect to this investment or the transactions contemplated by this Warrant.
 
(x) Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state and local and non-U.S. tax consequences of the exercise of this
Warrant and the transactions contemplated by this Warrant.  With respect to such
matters, the Holder relies solely on any such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Holder understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of the exercise of this
Warrant.  For the avoidance of doubt, this paragraph does not affect the
representations, warranties, covenants or agreements contained in the Agreement
as to tax matters.
 
(b) Of the Company. In connection with issuance of this Warrant, the Company
hereby represents and warrants to the Holder as follows:
 
(i) Authority. The Company has full power and authority to enter into and
perform its obligations under this Warrant.  All corporate action on the part of
the Company necessary for the authorization, execution and delivery of this
Warrant, and the performance of all obligations of the Company hereunder and the
authorization (or reservation for issuance), sale and issuance, of the Shares
issuable upon exercise of the Warrant has been taken.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(ii) Enforceability. This Warrant constitutes a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
(iii) Non-Contravention. The execution and delivery of this Warrant and the
performance by the Company of its obligations hereunder shall not (i) violate
the Company’s certificate of incorporation or bylaws or any material judgment,
order, writ, decree, statute, rule or regulation applicable to the Company;
(ii) violate any provision of any material contract to which the Company is
subject to or by which it is bound, or (iii) result in the creation or
imposition of any material lien upon any material assets of the Company.
 
(iv) Securities Act. Subject to the accuracy of the Holder’s representations and
warranties in Section 11(a) above, the offer, sale and issuance of this Warrant
is exempt from the registration requirements of Section 5 of the Securities Act
and there has been no general solicitation by the Company or its agents that
would preclude the Company from reliance upon such exemption.
 
12. Registration Rights.  The registration rights of the Holder of this Warrant
with respect to the Shares shall be the same as granted in the Investors’ Rights
Agreement with respect to the “Registrable Securities” (as defined in the
Investors’ Rights Agreement).  Upon exercise, in whole or in part, of this
Warrant, such Holder shall (unless already a signatory) become a signatory to
the Investors’ Rights Agreement (as may be further amended) or, in the event
such agreement is no longer in existence, a substantially similar agreement
conferring, in all material respects, the same rights and obligations.
 
13. Miscellaneous.
 
(a) Amendments. Except as expressly provided herein, neither this Warrant nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Warrant and signed by the Company and the
Holder.  Any amendment, waiver, discharge or termination effected in accordance
with this Section 13(a) shall be binding upon the Holder, each future holder of
this Warrant and the Company.
 
(b) Waivers. No waiver of any single breach or default shall be deemed a waiver
of any other breach or default theretofore or thereafter occurring.
 
(c) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:
 
(i) if to the Holder, to the Holder at the Holder’s address, facsimile number or
electronic mail address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof, or until any such Holder so furnishes an
address, facsimile number or electronic mail address to the Company, then to and
at the address, facsimile number or electronic mail address of the last holder
of this Warrant for which the Company has contact information in its records; or
 
(ii) if to the Company, to the attention of the President of the Company at the
Company’s address or facsimile number or electronic mail address as shown on the
signature page hereto, or at such other address as the Company shall have
furnished to the Holder, with a copy (which shall not constitute notice) to Troy
Foster, Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto,
California 94304, facsimile number: (650) 493-6811, email
address:  tfoster@wsgr.com.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Each such notice or other communication shall for all purposes of this Warrant
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered, or (ii) if sent by mail, at the earlier of
its receipt or 72 hours after the same has been deposited in a regularly
maintained receptacle for the deposit of the United States mail, addressed and
mailed as aforesaid, or (iii) if sent by facsimile, upon confirmation of
facsimile transfer or, if sent by electronic mail, upon confirmation of delivery
when directed to the relevant electronic mail address. In the event of any
conflict between the Company’s books and records and this Warrant or any notice
delivered hereunder, the Company’s books and records will control absent fraud
or error.
 
(d) Governing Law. This Warrant and all actions arising out of or in connection
with this Warrant shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the conflicts of law provisions of
the State of Delaware, or of any other state.
 
(e) Jurisdiction and Venue. Each of the Holder and the Company irrevocably
consents to the exclusive jurisdiction and venue of any state or federal court
within New Castle County, State of Delaware, in connection with any matter based
upon or arising out of this Warrant or the matters contemplated herein, and
agrees that process may be served upon them in any manner authorized by the laws
of the State of Delaware for such persons.
 
(f) Titles and Subtitles. The titles and subtitles used in this Warrant are used
for convenience only and are not to be considered in construing or interpreting
this Warrant. All references in this Warrant to sections, paragraphs and
exhibits shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits attached hereto.
 
(g) Severability. If any provision of this Warrant becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Warrant, and such illegal, unenforceable or void
provision shall be replaced with a valid and enforceable provision that will
achieve, to the extent possible, the same economic, business and other purposes
of the illegal, unenforceable or void provision. The balance of this Warrant
shall be enforceable in accordance with its terms.
 
(h) Waiver of Jury Trial. EACH OF THE HOLDER AND THE COMPANY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS WARRANT. This paragraph shall not restrict the Holder or the
Company from exercising remedies under the Uniform Commercial Code or from
exercising pre-judgment remedies under applicable law.
 
(i) California Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE THE
SUBJECT OF THIS WARRANT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS WARRANT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(j) Saturdays, Sundays and Holidays. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday, Sunday or U.S. federal holiday, then such action may be taken or
such right may be exercised on the next succeeding day that is not a Saturday,
Sunday or U.S. federal holiday.
 
(k) Rights and Obligations Survive Exercise of the Warrant. Except as otherwise
provided herein, the rights and obligations of the Company and the Holder under
this Warrant shall survive exercise of this Warrant.
 
(l) Entire Agreement. Except as expressly set forth herein, this Warrant
(including the exhibits attached hereto) constitutes the entire agreement and
understanding of the Company and the Holder with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to the
subject matter hereof.
 
(m) No Avoidance.  The Company will not, by amendment of its certificate of
incorporation or bylaws or through reorganization, consolidation, merger,
dissolution, sale of assets or any other voluntary action, avoid or nullify or
seek to avoid or nullify the observance or performance of any of the terms of
this Warrant, but shall at all times in good faith assist in the carrying out of
all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the holder of this Warrant against
impairment.
 
(signature page follows)

 
-13-

--------------------------------------------------------------------------------

 
 
The Company and the Holder sign this Warrant as of the date stated on the first
page.
 

 
TRUECAR, INC.
     
By:
         
Name:
         
Title:
       
Address:
     
225 Santa Monica Blvd., 12th Floor
 
Santa Monica, California 90401



AGREED AND ACKNOWLEDGED:
     
DEALERTRACK DATA SERVICES, INC.
     
By:
         
Name:
         
Title:
   

 
Address:


111 Marcus Avenue, Suite M04
Lake Success, NY 11042
 
Fax number: (516) 908-4958
 
Email address: gary.papilsky@omm.com


TrueCar, Inc. – Warrant to Purchase Shares of Common Stock
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF EXERCISE
 
TO:                       TrueCar, Inc. (the “Company”)
 
Attention:             President
 
(1)
Exercise. The undersigned elects to purchase the following pursuant to the terms
of the attached warrant:

 

 
Number of shares:    
                                                                                                                            

 

 
Type of security:
                                                                                                                            

   
(2)
Method of Exercise. The undersigned elects to exercise the attached warrant
pursuant to:

 
 
o
A cash payment, and tenders herewith payment of the purchase price for such
shares in full, together with all applicable transfer taxes, if any.

 
 
o
The net issue exercise provisions of Section 2(b) of the attached warrant.

  
(3)
Conditional Exercise. Is this a conditional exercise pursuant to Section 2(e):

 
 
o
Yes
o
No

 
 
If “Yes,” indicate the applicable condition:

 
 
 

 
(4)
Stock Certificate. Please issue a certificate or certificates representing the
shares in the name of:

 
 
o
The undersigned

 
 
o
Other—Name:
                                                                                      
 

 
 
Address:
                                                                                       
   

    
 
 

 
(5)
Unexercised Portion of the Warrant. Please issue a new warrant for the
unexercised portion of the attached warrant in the name of:

 
o
The undersigned

 
 
o
Other—Name:
                                                                                          
 

 
 
Address:
                                                                                      
 

  
 
 

 
o
Not applicable

 
 
 

--------------------------------------------------------------------------------

 


 
(6)  
Investment Intent. The undersigned represents and warrants that the aforesaid
shares are being acquired for investment for its own account, not as a nominee
or agent, and not with a view to, or for resale in connection with, the
distribution thereof in violation of the Securities Act of 1933, and that the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the shares, nor does it have any contract,
undertaking, agreement or arrangement for the same, and all representations and
warranties of the undersigned set forth in Section 11 of the attached warrant
are true and correct as of the date hereof.

 
(7)  
Investment Representation Statement and Market Stand-Off Agreement. The
undersigned has executed, and delivers herewith, an Investment Representation
Statement and Market Stand-Off Agreement in a form substantially similar to the
form attached to the warrant as Exhibit A-1.

 
(8)  
Consent to Receipt of Electronic Notice. Subject to the limitations set forth in
Delaware General Corporation Law §232(e), the undersigned consents to the
delivery of any notice to stockholders given by the Company under the Delaware
General Corporation Law or the Company’s certificate of incorporation or bylaws
by (i) facsimile telecommunication to the facsimile number provided below (or to
any other facsimile number for the undersigned in the Company’s records),
(ii) electronic mail to the electronic mail address provided below (or to any
other electronic mail address for the undersigned in the Company’s records),
(iii) posting on an electronic network together with separate notice to the
undersigned of such specific posting or (iv) any other form of electronic
transmission (as defined in the Delaware General Corporation Law) directed to
the undersigned. This consent may be revoked by the undersigned by written
notice to the Company and may be deemed revoked in the circumstances specified
in Delaware General Corporation Law §232.

 
 

     
(Print name of the warrant holder)
         
(Signature)
         
(Name and title of signatory, if applicable)
         
(Date)
         
(Fax number)
         
(Email address)


 
A-2

--------------------------------------------------------------------------------

 
 
EXHIBIT A-l


INVESTMENT REPRESENTATION STATEMENT
AND
MARKET STAND-OFF AGREEMENT


 
INVESTOR:
   

 
COMPANY: 
TRUECAR, INC.

 
SECURITIES:
THE WARRANT ISSUED ON OCTOBER 1, 2011 (THE “WARRANT”) AND THE SECURITIES ISSUED
OR ISSUABLE UPON EXERCISE THEREOF

 
DATE: 
 
 

 
In connection with the purchase or acquisition of the above-listed Securities,
the undersigned Investor represents and warrants to, and agrees with, the
Company as follows:
 
1. No Registration. The Investor understands that the Securities have not been,
and will not be, except as provided in the Investor Rights Agreement, registered
under the Securities Act of 1933, as amended (the “Securities Act”), by reason
of a specific exemption from the registration provisions of the Securities Act,
the availability of which depends upon, among other things, the bona fide nature
of the investment intent and the accuracy of the Investor’s representations as
expressed herein or otherwise made pursuant hereto.
 
2. Investment Intent. The Investor is acquiring the Securities for investment
for its own account, not as a nominee or agent, and not with a view to, or for
resale in connection with, any distribution thereof in violation of the
Securities Act. The Investor has no present intention of selling, granting any
participation in, or otherwise distributing the Securities, nor does it have any
contract, undertaking, agreement or arrangement for the same.
 
3. Speculative Nature of Investment. The Investor understands and acknowledges
that its investment in the Company is highly speculative and involves
substantial risks. The Investor can bear the economic risk of its investment and
is able, without impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.
 
4. Accredited Investor. The Investor is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission and agrees to submit to the Company such further assurances of such
status as may be reasonably requested by the Company.
 
5. Residency. The residency of the Investor (or, in the case of a partnership or
corporation, such entity’s principal place of business) is correctly set forth
on the signature page hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Restrictions on Resales. The Investor acknowledges that the Securities must
be held indefinitely unless subsequently registered under the Securities Act or
an exemption from such registration is available. The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act, which permit resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, which may include, among other things, the availability of
certain current public information about the Company; the resale occurring not
less than a specified period after a party has purchased and paid for the
security to be sold; the number of shares being sold during any three-month
period not exceeding specified limitations; the sale being effected through a
“broker’s transaction,” a transaction directly with a “market maker” or a
“riskless principal transaction” (as those terms are defined in the Securities
Act or the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder); and the filing of a Form 144 notice, if
applicable. The Investor acknowledges and understands that the Company may not
be satisfying the current public information requirement of Rule 144 at the time
the Investor wishes to sell the Securities and that, in such event, the Investor
may be precluded from selling the Securities under Rule 144 even if the other
applicable requirements of Rule 144 have been satisfied. The Investor
understands and acknowledges that, in the event the applicable requirements of
Rule 144 are not met, registration under the Securities Act or an exemption from
registration will be required for any disposition of the Securities.
 
7. No Public Market. The Investor understands and acknowledges that no public
market now exists for any of the securities issued by the Company and that the
Company has made no assurances that a public market will ever exist for the
Company’s securities.
 
8. Brokers and Finders. The Investor has not engaged any brokers, finders or
agents in connection with the Securities, and the Company has not incurred nor
will incur, directly or indirectly, as a result of any action taken by the
Investor, any liability for brokerage or finders’ fees or agents’ commissions or
any similar charges in connection with the Securities.
 
9. Legal Counsel. The Investor has had the opportunity to review the Warrant,
the exhibits and schedules attached thereto and the transactions contemplated by
the Warrant with its own legal counsel. The Investor is not relying on any
statements or representations of the Company or its agents for legal advice with
respect to this investment or the transactions contemplated by the Warrant.
 
10. Tax Advisors. The Investor has reviewed with its own tax advisors the U.S.
federal, state and local and non-U.S. tax consequences of the exercise of this
Warrant and the transactions contemplated by the Warrant.  For the avoidance of
doubt, this paragraph does not affect the representations, warranties, covenants
or agreements contained in the Agreement as to tax matters.
 
11. Market Stand-off. The Investor agrees that the Investor shall not sell or
otherwise transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, of any common stock (or other securities) of the Company held
by the Investor (other than those included in the registration) during the one
hundred eighty (180) day period following the effective date of the registration
statement for the Company’s initial public offering filed under the Securities
Act, provided that all officers and directors of the Company and holders of at
least one percent (1%) of the Company’s voting securities are bound by and have
entered into similar agreements. The obligations described in this section shall
not apply to a registration relating solely to employee benefit plans on Form
S-l or Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future. The Company may impose stop-transfer
instructions and may stamp each certificate with a legend with respect to the
shares of common stock (or other securities) subject to the foregoing
restriction until the end of such one hundred eighty (180) day (or other)
period. The Investor agrees to execute a market stand-off agreement with the
relevant underwriters in customary form consistent with the provisions of this
section.
 
(signature page follows)

 
A-1-2

--------------------------------------------------------------------------------

 

 
The Investor is signing this Investment Representation Statement and Market
Stand-Off Agreement on the date first written above.
 
 

 
INVESTOR
         
(Print name of the investor)
         
(Signature)
         
(Name and title of signatory, if applicable)
         
(Street address)
         
(City, state and ZIP)

 

 
A-1-3

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT FORM
 
ASSIGNOR:
   

 
COMPANY:
TRUECAR, INC.

 
WARRANT:
THE WARRANT TO PURCHASE SHARES OF COMMON STOCK ISSUED ON OCTOBER 1, 2011 (THE
“WARRANT”)

 
DATE: 
 
 

 
(9)  
Assignment. The undersigned registered holder of the Warrant (“Assignor”)
assigns and transfers to the assignee named below (“Assignee”) all of the rights
of Assignor under the Warrant, with respect to the number of shares set forth
below:

 
 

 
Name of Assignee:
                                                                                                                               

 

 
Address of Assignee:
                                                                                                                               

 

 
 
                                                                                                                               

 

 
Number of Shares Assigned:
                                                                                                                               

                                                                                                                              
and does irrevocably constitute and appoint ______________________ as attorney
to make such transfer on the books of TrueCar, Inc., maintained for the purpose,
with full power of substitution in the premises.
 
(10)  
Obligations of Assignee. Assignee agrees to take and hold the Warrant and any
shares of stock to be issued upon exercise of the rights thereunder (the
“Securities”) subject to, and to be bound by, the terms and conditions set forth
in the Warrant to the same extent as if Assignee were the original holder
thereof.

 
(11)  
Investment Intent. Assignee represents and warrants that the Securities are
being acquired for investment for its own account, not as a nominee or agent,
and not with a view to, or for resale in connection with, the distribution
thereof in violation of the Securities Act of 1933, and that Assignee has no
present intention of selling, granting any participation in, or otherwise
distributing the shares, nor does it have any contract, undertaking, agreement
or arrangement for the same, and all representations and warranties set forth in
Section 11 of the Warrant are true and correct as to Assignee as of the date
hereof.

 
(12)  
Investment Representation Statement and Market Stand-Off Agreement. Assignee has
executed, and delivers herewith, an Investment Representation Statement and
Market Stand-Off Agreement in a form substantially similar to the form attached
to the Warrant as Exhibit A-1.


 
 
B-1

--------------------------------------------------------------------------------

 

 
Assignor and Assignee are signing this Assignment Form on the date first set
forth above.


ASSIGNOR
 
ASSIGNEE
           
(Print name of Assignor)
 
(Print name of Assignee)
           
(Signature of Assignor)
 
(Signature of Assignee)
           
(Print name of signatory, if applicable)
 
(Print name of signatory, if applicable)
           
(Print title of signatory, if applicable)
 
(Print title of signatory, if applicable)
     
Address:
 
Address:
                       

 

 
B-2

--------------------------------------------------------------------------------

 
